PER CURIAM.
We consolidate the above cases for purposes of this opinion. We affirm the trial court decisions finding that the municipal airport property in question, leased by long term leases to full service, fixed base operators who provide goods and services to the general aviation public in the promotion of air commerce, serves a municipal, governmental or public purpose or function and is therefore exempt from the taxation sought to be imposed by the Property Tax Assessor for Indian River County. See § 196.012(6), Fla. Stat. (2007).
In this regard we necessarily hold that the fixed base operators and the municipality have standing to challenge the assessment. The Property Appraiser has failed to preserve for appellate review any contention that the statute is unconstitutional, and therefore we express no opinion as to whether the Property Appraiser has standing to raise a contention that a statute governing the duties of a property appraiser is invalid.

Affirmed,.

FARMER, STEVENSON and TAYLOR, JJ., concur.